STATE OF LOUISIANA

                   COURT OF APPEAL, FIRST CIRCUIT

STATE        OF     LOUISIANA                                                                 NO.      2021    KW   1506


VERSUS


RICKY        W.     TISDALE                                                                       MARCH       14,   2022




In    Re:            Ricky W.           Tisdale,        applying for                 supervisory writs,               22nd
                      Judicial          District            Court,          Parish      of       St.    Tammany,       No.

                      380, 891.




BEFORE:              GUIDRY,          HOLDRIDGE,         AND      CHUTZ,          JJ.



        WRIT         DENIED.


                                                                 GH
                                                              WRC



        Guidry,              J.,       dissents.        I    would          grant       the      writ       application

for     the          sole        purpose         of
                                                        remanding               to   the     district          court       to
reconsider                its     ruling in  light   of State                           v.       Harris,       2018- 1012
 La.        7/    9/ 20),       2020 WL 3867207  and  to allow                             the      State     to    file    a

response.              After          the   State       files         a    response,         the       district      court

should             determine            whether             it        is        necessary   to           conduct           an

evidentiary                 hearing         on    the       claim          of    ineffective           assistance          of

counsel              at         sentencing.           State           V.        Robinson,        2019- 01330 (         La.
11/ 24/ 20),           304       So. 3d     846 (     per    curiam).




COURT        OF     APPEAL,           FIRST      CIRCUIT




44ERitJ14Y            FOR
                          J ,
                            CLERK
                                THE
                                      OF
                                       COURT
                                            COUR